                        UNITED STATES BANKRUPTCY COURT FOR THE
                             EASTERN DISTRICT OF WISCONSIN


In re:                                                         CASE NO. 20-27367 GMH
HYPERVIBE, INC.
                                                               Chapter 7

                         Debtor(s).

                       NOTICE OF TRUSTEE'S PROPOSED ABANDONMENT

        BRUCE A. LANSER, the Trustee of this case intends to abandon the estate's interest in certain

property, as described below, pursuant to 11 U.S.C. §554.

        Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in the bankruptcy case. (If you do not have an attorney, you

may wish to consult one.)

        If you object to the Trustee's intended abandonment, or if you want the court to consider your

views on the matter, then on or before December 31, 2020, you or your attorney must:

        1.      File with the Court a written objection to the abandonment and a request for a hearing at:

                         Clerk, U.S. Bankruptcy Court
                         Room 126, Federal Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, WI 53202

        2.      If you mail your objection to the Court for filing, you must mail it early enough so the
                Court will receive it on or before the date stated above.

        3.      You must also mail a copy to:

                Office of the U.S. Trustee                         BRUCE A. LANSER
                517 E. Wisconsin Ave., Rm 430                      N14 W24200 Tower Place, Suite 201
                Milwaukee, WI 53202                                Waukesha, WI 53188

        If you or your attorney do not take these steps, the Court may decide that you do not oppose the

relief sought in the Trustee's notice and may enter an order granting that relief.




                Case 20-27367-gmh            Doc 71      Filed 12/14/20        Page 1 of 2
        The Trustee intends to abandon the following property, not because of exemption, security

interest or liens, but because the property is burdensome to the estate and of inconsequential value for the

following reasons:


1.       Prepaid expenses listed in the bankruptcy schedules as having no value.
         Schedules reflect that the debtor’s accountants carried prepaid expenses on the books of
$681,136 but that the actual value is zero since they represent actual expenditures for advertising and
lease payments but had not yet been recognized as expenses on the balance sheet since the events they
relate to had not taken place.

2.      Accounts receivable of approximately $4,478.
        Schedules reflect total accounts receivable of $50,298 of which amount the trustee expects to
recover approximately $45,819.70 and considers the remaining amount to be uncollectible.

3.     Leasehold improvements listed in the bankruptcy schedules as having no value.
       Schedules reflect that the debtor has, over time, spent approximately $3.5 million on
improvements to the leased property where festivals were conducted including such things as
roadbed/roadways, drainage, grading, landscaping, water system, fencing, power grid, etc, however such
improvements inure to the benefit (or detriment as the case may be) to the owner of the property from
whom the property was leased and has no value to the estate.



        The Trustee reserves the right to withdraw from the proposed abandonment should circumstances

require. Requests for additional information should be directed to the Trustee.

        Date: 12/14/2020                                  /s/ Bruce A. Lanser
                                                          BRUCE A. LANSER, Trustee
                                                          N14 W24200 Tower Place
                                                          Suite 201
                                                          Waukesha, WI 53188




               Case 20-27367-gmh            Doc 71     Filed 12/14/20         Page 2 of 2
